Citation Nr: 1431238	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 17, 2010.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1985 to September 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In November 2009, the RO granted service connection for PTSD and assigned a 10 percent rating, effective September 23, 2009, the date of receipt of the claim for service connection.  After review of additional evidence, in July 2010, the RO continued the 10 percent rating and effective date, and in September 2010 granted a 100 percent rating, effective August 17, 2010, the date of a VA examination.    

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in April 2013.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains the transcript of the April 2013 Board hearing and additional VA outpatient treatment records that were considered by the RO in a March 2012 statement of the case.    


FINDINGS OF FACT

1.  Prior to June 9, 2010, the Veteran's PTSD manifested with mild symptoms such as intrusive thoughts, sleep difficulty, and depressed mood that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

2.  Effective June 9, 2010, the Veteran's PTSD and intermittent psychotic episodes manifested with total occupational impairment and severely limited social interactions with symptoms such as severe sleep difficulty, aggressive behavior at home, auditory hallucinations, termination of a domestic relationship, and an inability to keep to a specific schedule or complete a normal workday that precluded any type of gainful job. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD prior to June 9, 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a 100 percent rating for PTSD with intermittent psychotic episodes, effective June 9, 2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided an adequate notice relevant to the Veteran's initial claim for service connection for a psychiatric disorder including PTSD in October 2009.   The notice included an explanation of VA's method for assignment of a rating and effective date.  As the Veteran now appeals the initially assigned rating, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004). 

The Board finds that VA has complied with all assistance requirements.  The evidence of record contains the Veteran's service treatment records and post-service VA medical records.  The Veteran has not identified sources of private medical treatment, and the record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained.   
 
Additionally, the Veteran was afforded VA examinations in October 2009 and August 2010.  The Board finds that the VA examinations and the concurrent inpatient and outpatient treatment records are adequate to decide the claim as they are based on interviews with the Veteran, a review of the record, and physical and mental health examinations.  The examiners considered all of the pertinent evidence of record to include the statements of the Veteran and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2013.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the April 2013 hearing, the Veterans Law Judge determined from the Veteran that the issue on appeal was an effective date for a 100 percent rating for PTSD earlier than August 17, 2010 but not an effective date earlier than September 23, 2009 for the award of service connection.  A review of the hearing discussion reveals that the undersigned solicited information regarding the Veteran's symptoms of PTSD and their impact on his employment, daily activities, and social interactions.  The Veteran also testified that he obtained care for his disability from VA medical providers.  As such, no prejudice results to the Veteran as a result of the conduct of the November 2010 Board hearing.  Consequently, the Board will proceed to adjudicate the claim based on the current record.

II.  Analysis

The Veteran served as a U.S. Navy seaman with duties aboard a salvage and recovery vessel and an aircraft carrier.  He seeks an initial 100 percent rating effective September 23, 2009.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.2.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 10 percent rating when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. 
§ 4.125.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

Service personnel and treatment records showed that in March 1986, the Veteran was working as a food service attendant while his salvage and recovery ship was engaged in recovering of space shuttle Challenger debris and the remains of astronauts.  The Veteran's shipmates observed the Veteran engaging in a suicide gesture involving a loss of consciousness.  On medical examination, a clinician noted that the gesture was secondary to a situational adjustment reaction because of the Veteran's negative perception of his work assignment.  The Veteran was transported ashore and admitted to a naval hospital where the Veteran acknowledged that the gesture was due to stress.  After two weeks, the attending psychiatrist noted that the Veteran's mental health status was stabilized and within normal limits with no suicide ideations.  The Veteran was transferred to an aircraft carrier.  During an initial examination, the Veteran reported the history of his reaction to stress and another incident of injury to himself and other Sailors in a line handling accident.  Shortly before a pending deployment in June 1987, the Veteran was again provided mental health treatment following self-inflicted cuts on his wrists.  The Veteran reported depression associated with the end of a relationship with a girlfriend.  The attending psychiatrist diagnosed borderline but severe personality disorder with narcissistic features.  The Veteran was returned to full duty but received an early honorable administrative discharge. 

The Veteran first sought VA outpatient treatment in July 2009.  A VA psychiatrist noted the Veteran's reports of having worked in security at a hotel for six and one half years but had recently lost his job.  The Veteran denied any previous psychiatric treatment but reported feelings of depression and anxiety and difficulty sleeping because of the loss of work, family, and economic stressors.  He denied any hallucinations or suicidal ideations and reported no alcohol use for the past five months.  The Veteran reported that he was in a non-marital, consensual relationship.  There was no mention of events in service.  The psychiatrist noted a euthymic mood, diagnosed adjustment disorder with mixed anxiety and depressed mood, and assigned a GAF score of 65.  

The RO received the Veteran's claim for service connection for a mental disorder including PTSD on September 23, 2009. 

In October 2009, another VA psychiatrist noted a review of the claims file and performed a compensation and pension mental health examination.  The Veteran reported and the psychiatrist noted the same history and current symptoms as were noted in the outpatient record.  In addition, the psychiatrist noted the episodes of mental health symptoms and treatment shown in the service records in 1986 and 1987.  In addition to the loss of job, the Veteran described his participation in the recovery of remains of the astronauts and his recurrent intrusive thoughts of those events.  The Veteran also reported difficulty sleeping but no other PTSD symptoms.  The psychiatrist inconsistently diagnosed PTSD but also that the DSM IV criteria for the disorder were not met.  Nevertheless, he assigned a GAF score of 75 and assessed the disorder as imposing a transient or mild decrease in work efficiency or occupational tasks only during periods of significant stress.  

The Veteran continued to see the VA outpatient psychiatrists in October 2009, February 2010, April 2010, and May 2010 with similar symptoms, assessments, and a clear diagnosis of PTSD. Although not working, the Veteran reported that he kept busy with friends and care of his property.  Clinicians convinced the Veteran to start using prescription medication for depression, anxiety, and sleep difficulties in April 2010.  He continued to deny hallucinations and suicidal ideations.  The psychiatrists assigned GAF scores of 60.  

In November 2009, the RO granted service connection for PTSD and assigned a 10 percent rating, effective September 23, 2009, the date of receipt of the claim for service connection. 

On June 9, 2010, the Veteran was admitted to a VA hospital for inpatient mental health care.  The Veteran reported that he had not slept for five days and had become aggressive at home, breaking appliances and hearing voices.  He denied confrontations with others and suicidal ideations but reported worsening symptoms of depression, poor concentration, and lack of motivation.  He acknowledged only fair compliance with medication and a return to alcohol use.  The Veteran was assigned a GAF score of 30 on admission but improved with treatment.  Notably, the Veteran reported that he experienced only feelings of calm during the recovery of astronaut remains, and a psychiatrist noted that the Veteran was presenting psychotic and not PTSD symptoms.  On June 17, 2010, the attending psychiatrist noted that the Veteran had recovered from his acute symptoms and no longer experienced auditory hallucinations.  Although he displayed some thought blocking, tangentiality, and depressed mood, he was capable of goal directed thinking and self-care with prescribed medications.  He was discharged with a final diagnosis of schizophrenia, paranoid or bipolar type, and PTSD by history, with a GAF score of 55.  

In a July 2010 outpatient encounter, the Veteran reported that he had separated from his common law wife and was now living with his parents.  The outpatient psychiatrist noted that the Veteran continued a mildly anxious mood and blunted affect but had improved with the regular use of medications.  He displayed normal hygiene, thought processes and content with no abnormality of perception or memory and fair judgment and insight. The Veteran insisted that he was no longer capable of working and the psychiatrist advised against driving or operating machinery as the psychotropic medications could cause sleepiness.  The psychiatrist continued the inpatient diagnoses and GAF score of 55. 

On August 17, 2010, another VA psychiatrist performed a compensation and pension mental health examination and noted a review of the claims file including the events and treatment in service and VA inpatient and outpatient treatment. The Veteran reported nightmare and intrusive recollections of the recovery of astronaut remains and some delusions associated with the events.  The Veteran reported social isolation, hypervigilance, and fear for his safety from unidentified persons.  The Veteran presented an unkempt appearance with a suspicious attitude, constricted affect, anxious and depressed mood, circumstantial speech, and preoccupation with one or two topics.  The psychiatrist noted that immediate memory was moderately impaired.  The Veteran denied panic attacks, suicidal ideations, or episodes of violence.  The psychiatrist diagnosed PTSD but no psychotic disorders and assigned a GAF score of 40.  The psychiatrist noted moderate interference with most daily activities outside the home but that the Veteran was capable of handling his own affairs.  Although the Veteran denied any occupational impairment imposed by PTSD, the psychiatrist found that the Veteran would be unable to keep to a specific schedule or complete a normal workday and that the PTSD precluded any type of gainful job. 

In September 2010, the RO granted a 100 percent rating for PTSD, effective August 17, 2010, the date of the VA compensation and pension examination. 

Although the issue on appeal addresses the Veteran's mental status prior to August 17, 2010, the Board notes that the Veteran continued outpatient treatment through at least February 2012.  The Veteran experienced another recurrence of severe psychotic symptoms and a period of inpatient VA psychiatric care in March 2011.  The symptoms, diagnoses, assessments, and treatment were similar to that provided in June 2010.  GAF scores were 30 on admission and 55 on discharge.  Thereafter, outpatient encounters continued every few months with diagnoses of PTSD and psychotic disorder, not otherwise specified, and with GAF scores of 50-60.  There is no indication that the Veteran attempted any form of work or rehabilitation training.  
As a preliminary matter, the Board finds that the Veteran is competent and credible to report his experiences in service, his symptoms, and his functional capacity.   His lay statements of events in service are consistent with the service records, and even during psychotic episodes, his reports were accepted without challenge by clinicians as imaginary or manipulative.  

The Board finds that an initial rating in excess of 10 percent for PTSD is not warranted prior to June 9, 2010 when the Veteran was admitted to inpatient care for a significant psychotic episode, and that a 100 percent rating is warranted effective that date.  

Prior to June 9, 2010, the Veteran's PTSD manifested with mild symptoms such as recurrent thoughts of traumatic events in service and difficulties sleeping.   He also reported feelings of depression and anxiety because of the loss of work, family, and economic stressors.  The Board places probative weight on the opinion of the VA psychiatrist in October 2009 who assessed the mental health disorder as imposing a transient or mild decrease in work efficiency or occupational tasks only during periods of significant stress.  This assessment is consistent with the observations of the outpatient clinicians and remained relatively stable from September 2009 until June 9, 2010.  However, a higher rating is not warranted because he did not attribute the loss of his job to any particular behavioral symptoms.  He denied any suicidal ideations or hallucinations and was able to maintain a domestic relationship, interact with friends, and maintain his property.  The Veteran did not require medication until the latter part of this time and was generally assigned GAF assessments in the 60s, indicating mild symptoms.  The lay and medical evidence during this period of time does not indicate that the Veteran's disorder imposed a decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board considered whether the PTSD rating prior to June 9, 2010 should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the Veteran's PTSD and its occupational and functional impairment prior to June 9, 2010 are fully addressed by the applicable rating criteria.  The criteria address a range of typical symptoms and the degree that all symptoms interfere with occupational and social functioning with higher ratings available.  As the criteria are not limited to certain symptoms, the Board considered all lay and medical evidence relevant to the Veteran's mental health disabilities and the opinions of medical professionals and finds that the rating criteria are adequate in this case.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Even if the rating criteria were inadequate, impairment of occupational functions solely because of PTSD is not evidence as the Veteran is able to perform activities inside and outside the home as well as management of his household affairs.  There is no evidence of hospitalization or significant personal therapy.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
 
The Board finds that a rating of 100 percent is warranted effective June 9, 2010, the date the Veteran required inpatient treatment for markedly more severe, psychotic symptoms and behaviors.  His inability to sleep for days, aggressive behavior at home, auditory hallucinations, and termination of his domestic relationship indicate a level of dysfunction that would not permit him to function outside the hospital environment.  A GAF score of 30 on admission indicated an impairment of reality that would interfere with any form of employment.  The Board acknowledges that the Veteran improved with therapy and the use of medication such that the acute psychotic features had resolved at the time of discharge.  However, the Veteran displayed this same pattern again in 2011.  Nevertheless, the assessment by the VA psychiatrist in August 2010 was based on a review of the entire record and was the primary evidence considered by the RO in granting a 100 percent rating.  As the psychiatrist clearly considered the June 2010 psychotic episode as a factor in the Veteran's overall presentation and mental health status, resolving all doubt in favor of the Veteran, the Board finds that the episode best represents a milestone change in the long term disability posture, warranting the earlier assignment of the 100 percent rating.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An initial rating in excess of 10 percent for PTSD prior to June 9, 2010 is denied. 

A rating of 100 percent for PTSD, effective June 9, 2010, is granted




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


